Case: 21-51017      Document: 00516370178         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2022
                                  No. 21-51017                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ricardo Guzman,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-237-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges .
   Per Curiam:*
          The attorney appointed to represent Ricardo Guzman has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Guzman has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51017     Document: 00516370178          Page: 2   Date Filed: 06/24/2022




                                   No. 21-51017


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
         We note, however, that there is a clerical error in the written
   judgment. The district court proceedings concerned the revocation of
   Guzman’s term of probation. However, the judgment states that his term of
   supervised release was revoked and otherwise refers to a non-existent term
   of supervised release. Accordingly, we REMAND for correction of the
   clerical error in the written judgment in accordance with Federal Rule of
   Criminal Procedure 36.




                                        2